Citation Nr: 1316902	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  09-23 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for dark circles around the eyes.  

3.  Entitlement to a higher initial rating in excess of 20 percent for residuals of hepatitis B.  

4.  Entitlement to an initial compensable rating for left eye pterygium, prior to March 30, 2009.  

5.  Entitlement to a rating in excess of 10 percent for left eye pterygium from March 30, 2009.

6.  Entitlement to a higher initial rating in excess of 10 percent for chronic, right iliosacral joint syndrome.  

7.  Entitlement to an initial compensable rating for fibrocystic breast changes.  



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to June 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 1996 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied service connection for hepatitis B, bilateral hearing loss, dark circles under the eyes, breast pain, and left eye pterygium; and granted service connection for chronic, right iliosacral joint syndrome, with a noncompensable rating effective June 11, 1996.  The Veteran appealed this decision.  

During the course of the appeal, jurisdiction was transferred to the RO in St. Petersburg, Florida.  Jurisdiction for the appeal presently rests with the RO in Atlanta, Georgia.  

In an April 1997 rating decision, the RO in St. Petersburg, Florida, continued the denial of service connection for hepatitis B, bilateral hearing loss, and dark circles under the eyes; and the noncompensable rating for the chronic, right iliosacral joint syndrome.  The RO also granted service connection for a left eye pterygium and fibrocystic breast changes (previously, breast pain), and assigned each disability a noncompensable rating, effective June 11, 1996.  A notice of disagreement was received in April 1997, and the Veteran timely perfected an appeal of these issues in June 2009.  

In a September 2009 rating decision, the RO granted service connection for hepatitis B and assigned a 20 percent disability rating, effective June 11, 1996.  The RO also granted an initial rating of 10 percent for the chronic, right iliosacral joint syndrome, effective June 11, 1996.  The Veteran filed a timely notice of disagreement with the initial rating assigned for the hepatitis B.  

In a March 2010 rating decision, an increased rating of 10 percent was granted for the left eye pterygium, but only effective from March 20, 2009.  Therefore, the claim for a compensable rating prior to March 20, 2009, remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2009, the Veteran indicated that she wanted a hearing before a Decision Review Officer (DRO) at the RO.  The Veteran was scheduled for a DRO hearing to be held on March 18, 2010.  In an email to her representative dated March 17, 2010, she indicated that per their conversation she agreed to postpone her hearing so the DRO could review her medical documents and make a decision on her claim by March 22, 2010.  The Veteran further indicated that she wanted to make sure that she did not have to wait months again to reschedule a hearing and that she wanted to resolve the issue as soon as possible.  

Although the record clearly indicates that the Veteran expected the hearing to be rescheduled, the claims file does not demonstrate that it was.  In fact, a January 2013 supplement statement of the case acknowledges that the hearing was postponed.  The Veteran has a right to a VA hearing connected with her claim.  38 C.F.R. § 20.700 (2012).  Therefore, the claim must be remanded in order to provide the Veteran with the requested hearing.  

On remand, any outstanding, pertinent VA treatment records since September 2010 should be obtained.  

In addition, all of the evidence of record obtained since the last adjudication of the claim must be considered (including Social Security Administration records) in a supplemental statement of the case (SSOC).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the requested hearing, either before a DRO at her local RO, or before the Board, if preferred.  

2.  Obtain any pertinent VA medical records dated since September 2010, and associate them with the claims file or Virtual VA.  All efforts to obtain these records must be documented in the claims file.  

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained and hearing testimony.  If any benefit for which there is a perfected appeal remains denied, the Veteran and her representative should be furnished with an SSOC.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

